Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the insulating layer" in line 1, and similarly claims 14, 15, and 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 (and dependent claims 12-18 and 20 dependent thereon) recites the limitation "a thin film layer" in line 1.  The claimed thin film layer is disclosed to be the encapsulation layer (see claim 13). As claimed, the thin film layer is establishing a new antecedent basis; however, the encapsulation layer and the antecedence for its sublayers has already been declared in claim 1. Therefore, it is unclear if "a thin film layer" as claimed in claim 11 is a new antecedence or of the existing encapsulation layer. Said limitation will be read, as best understood to be a 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, 9, 10, and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200175918 A1 (AN).
Regarding claim 1, AN teaches “An electroluminescence display device (FIG. 3, FIG. 4, FIG. 5, FIG. 6) comprising:
a substrate (BS) having a display area (AA, FIG. 4) and a non-display area  (SA and NAA) arranged near the display area;

an encapsulation layer (80) on the light emitting diode;
a through-hole (MH, FIG. 6) arranged inside the display area to penetrate the substrate;
an inner dam (DMP) surrounding the through-hole;
a trench (groove GV2) arranged between the inner dam and the through-hole; and
an etch-stopper (portions of 40 and 30 between GV3 and GV2) arranged between the trench and the through-hole”.

    PNG
    media_image1.png
    877
    520
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    855
    573
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    566
    298
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    356
    730
    media_image4.png
    Greyscale

Regarding claim 2, AN teaches “The electroluminescence display device of claim 1, further comprising an insulating layer (10, 20) on which the etch-stopper is arranged,

Regarding claim 4, AN teaches “The electroluminescence display device of claim 1, wherein the display area includes pixels (PX, FIG. 3) having the light emitting diode for expressing image information and a driving element (TR, FIG. 3, FIG. 5) for driving the light emitting diode, the pixels being arranged in a matrix arrangement (see FIG. 3), and,
wherein the through-hole is an area where the substrate, the light emitting diode and the driving element are not provided (see FIG. 6)”.
Regarding claim 5, AN teaches “The electroluminescence display device of claim 1, wherein the trench includes a recessed portion (GV3) recessed to reach an upper surface (GV3 reaches upper surface of BS in FIG. 6) of the substrate between the through-hole and the inner dam”.
Regarding claim 6, AN teaches “The electroluminescence display device of claim 5, wherein the trench includes:
a bottom surface (bottom of GV2 in FIG. 6) defined by the upper surface of the substrate exposed by the recessed portion of the trench;
an upper surface (upper surface of 40 and P13 adjacent to GV2) defined on the uppermost surface near the recessed portion of the trench; and
a sidewall (side wall of GV2) connecting the bottom surface of the trench with the upper surface of the trench, and
wherein a dummy light emitting layer (EL is disposed in bottom of GV2) of the light emitting diode is disposed on the bottom surface of the trench”.
claim 7, AN teaches “The electroluminescence display device of claim 6, wherein a light emitting layer is disposed on the upper surface of the trench (see FIG. 6)”.
Regarding claim 9, AN teaches “AN teaches "The electroluminescence display device of claim 6, wherein the sidewall of the trench has a saw-tooth shape (jagged side wall of GIV2 in FIG. 6)".
Regarding the limitation "due to a difference in an etching rate of thin film layers exposed to the sidewall of the trench", “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Regarding claim 10, AN teaches “The electroluminescence display device of claim 6, wherein the insulating layer (10, 20, FIG. 6) includes a first insulating film (20) and a second insulating film (10), and
wherein an interval between the sidewall defined by the first insulating film is larger than an interval between the sidewall defined by the second insulating film (see width of GV2 in FIG. 6)”.
Regarding claim 23, AN teaches “The electroluminescence display device of claim 1, wherein the etch-stopper is composed of organic materials (40 is organic, [0139])”.
Claim(s) 1-4, 11-19, 21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200328375 A1 (WON).
Regarding claim 1, WON teaches "An electroluminescence display device (FIG. 1, FIG. 6, FIG. 7) comprising:
a substrate (100 and 105) having a display area (AAR) and a non-display area (NAR) arranged near the display area;
a light emitting diode (pixel in light emitting region EMA) in the display area;
an encapsulation layer (190) on the light emitting diode;
a through-hole (through hole TH2, TH1 in FIG. 7) arranged inside the display area to penetrate the substrate;
an inner dam (portion of 126 and 127 in FIG. 6) surrounding the through-hole;
a trench (TCH, FIG. 7)  arranged between the inner dam and the through-hole; and
an etch-stopper (124, 126, 127 on DAM layer in FIG. 7) arranged between the trench and the through-hole”.

    PNG
    media_image5.png
    763
    513
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    506
    568
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    434
    790
    media_image7.png
    Greyscale


claim 2, WON teaches “The electroluminescence display device of claim 1, further comprising an insulating layer (122, 123, 124) on which the etch-stopper is arranged,
wherein the insulating layer is disposed on the display area and passing below the inner dam (122, 123, 124 formed below 124, 126, 127 of DAM layer) and the trench except the through-hole (see FIG. 7)”.
Regarding claim 3, WON teaches “The electroluminescence display device of claim 1, further comprising an upper passivation film (128) disposed on the display area and covering the inner dam, the trench and an upper surface of the etch-stopper (see FIG. 7)”.
Regarding claim 4, WON teaches “The electroluminescence display device of claim 1, wherein the display area includes pixels (pixel PX in FIG. 6, [0042], [0097]) having the light emitting diode for expressing image information (PX is for display device, [0097]) and a driving element (TR1, in FIG. 5) for driving the light emitting diode, the pixels being arranged in a matrix arrangement (FIG. 1), and,
wherein the through-hole is an area where the substrate, the light emitting diode and the driving element are not provided (see FIG. 1, FIG. 7)”.
Regarding claim 11, WON teaches “The electroluminescence display device of claim 3, further comprising a thin film layer (190, FIG. 7) covering the inner dam and the trench in the display area”.
Regarding claim 12, WON teaches “The electroluminescence display device of claim 11, wherein the encapsulation layer comprises a first inorganic encapsulation layer (191), a second inorganic encapsulation layer (193) and an organic encapsulation layer (192) disposed between the first and second inorganic encapsulation layers”.
claim 13, WON teaches “The electroluminescence display device of claim 12, wherein the thin film layer comprises the first inorganic encapsulation layer and the second inorganic encapsulation layer (see FIG. 7)”.
Regarding claim 14, WON teaches “The electroluminescence display device of claim 13, wherein the thin film layer (190) further comprises a light emitting layer of the light emitting diode (the limitation "comprises" does not confer a specific disposition or grouping, therefore, light emitting layer 170 may be grouped with 190 as part of thin film layer)”.
Regarding claim 15, WON teaches “The electroluminescence display device of claim 14, wherein an end of the insulating layer (end of 121, 122, 123) is arranged between an end of the thin film layer (end 190)  and an end of the through-hole (end of TH1 formed by end of 100 in FIG. 7)”.
Regarding claim 16, WON teaches “The electroluminescence display device of claim 15, wherein the end of the insulating layer (end of 121, 122, 123) is disposed closer to the through-hole (HLE_TH1) than an end of the etch-stopper (end of 124, 126, 127 on DAM layer), and
wherein the end of the etch-stopper is disposed closer to the through-hole than an end of the first inorganic encapsulation layer (end of 124, 126, 127 on DAM layer is closer to HLE_TH1 than end of 190 in FIG. 7)”.
Regarding claim 17, WON teaches “The electroluminescence display device of claim 16, wherein the upper passivation film (128) covers a side surface of the etch-stopper (end of 124, 126, 127 on DAM layer) adjacent to the through-hole and a part of the upper surface of the etch-stopper (128 covers the outer part of the upper surface of 127 in FIG. 7)”.
claim 18, WON teaches “The electroluminescence display device of claim 17, wherein the upper passivation film covers stepped portions formed by the thin film layer, the etch stopper and the insulating layer (128 covers stepped portions formed by 190 and DAM structure which includes 121, 122, 123, 124, 126, and 127 in FIG. 7)”.
Regarding claim 19, WON teaches “The electroluminescence display device of claim 3, wherein the upper passivation film reaches to an end of the through-hole (128 forms a side portion of HLE_TH1)”.
Regarding claim 21, WON teaches “The electroluminescence display device of claim 3, further comprising a touch electrode (220, [0122], FIG. 7) disposed on the upper passivation film”.
Regarding claim 22, WON teaches “The electroluminescence display device of claim 3, further comprising a touch electrode (220, [0122], FIG. 7) disposed on the upper passivation film”.  
Regarding claim 23, WON teaches “The electroluminescence display device of claim 1, wherein the etch-stopper is composed of organic materials (126 of DAM layer comprises organic materials, [0113])”.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN C LY whose telephone number is (571)272-3355.  The examiner can normally be reached on 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y. Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.